DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 9/21/2021 has been considered. A telephonic interview was conducted on 11/9/2021 with Schweta Chandra (agent of record). Applicant subsequently submitted supplemental amendments on 11/17/2021 placing the claims in condition for allowance.
Claims 3 and 4 have been canceled. Claims 2, 5-7, 10, 17-18 and 27-28 are pending. Claims 7, 10 and 17-18 were previously withdrawn, but are now rejoined. Claims 2, 5, 7, 10, 17-18 and 27-28 have been amended. Claims 2, 5-7, 10, 17-18 and 27-28 are in condition for allowance. 

Reason for Allowance
The following is an examiner’s statement for reasons for allowance: 
Claims 2, 5-7, 10, 17-18 and 27-28 describe a basal medium useful for the low stress culture of normal human mammary epithelial cells (HMECs) comprising a 1X dilution of 100X stock solutions recited in independent claim 28. Claims 7, 10 and 17-18 recite a method of making the basal medium of claim 28. Claims 7, 10 and 17-18 are therefore rejoined since claim 28 is in condition for allowance. Claims 1-6 and 23-26 were previously rejected under 35 U.S.C 103 as being unpatentable over Stampfer in view of Shipley, Peehl, Evans, Hammond, Mathews and Judd. Applicants claim amendments defining a specific combination of 100X stock solutions and 1X dilutions thereof to create a basal medium useful for the low stress culture of HMECs is considered nonobvious. Previously, it was argued that it was prima facie obvious to arrive at the claimed medium with the relevant compounds (folic acid, amino acids, vitamins, ect) and . 
However, it is considered nonobvious that one of ordinary skill would arrive at the specific 1X dilutions of each of (a) through (l) resulting in the pre-stasis 60X population doublings of HMECs as described in the newly amended claims. Furthermore, applicant’s amendments included additional media components and more specific concentration ranges than previously claimed. The collection of cited art do not provide sufficient motivation for one of ordinary skill in the art to arrive at the specific combination and concentration ranges of basal media components. One of ordinary skill would have not expected the ability to support HMECs as pre-stasis finite cells for up to 60 population doublings using the precisely defined basal medium as presently claimed. 
Accordingly, claims 2, 5-7, 10, 17-18 and 27-28 are deemed free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633